Citation Nr: 0218710	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability due to 
claimed exposure to tuberculosis.  

(The issues of service connection for claimed residuals of 
ear infections and claimed residuals of pneumonia will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to February 
1956, from July 1956 to July 1964, and from April 1965 to 
June 1967.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the RO.  

In March 2001, the Board remanded the case to the RO for 
additional development of the record.  

The veteran testified at a personal hearing before a 
Hearing Officer at the RO in March 2000.  

The Board is undertaking additional development on the 
issues of service connection for claimed residuals of ear 
infections and claimed residuals of pneumonia, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these other issues.  



FINDINGS OF FACT

1.  All identified relevant evidence necessary for an 
equitable disposition of the claim for a disability 
claimed as exposure to tuberculosis has been obtained.  

2.  The veteran currently is not shown to have active 
tuberculosis or a tuberculosis related disability due to 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability due to 
exposure to tuberculosis that was incurred or aggravated 
by the active service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2001, this matter was remanded for additional 
development.  In part, all indicated medical examinations 
were to be conducted.  Additionally, the veteran was to be 
informed of the recent changes in VA law and regulation 
due to the passage of the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In this case, the Board concludes that all necessary 
development has been conducted with respect to the issue 
of service connection for a disability claimed as exposure 
to tuberculosis.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on 
appeal are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In pertinent part, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the evidence needed 
to substantiate a claim, 38 U.S.C.A. § 5103, and defines 
the obligation of VA with respect to its duty to assist 
the claimant.  38 U.S.C.A. § 5103A.  

VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before the date of 
enactment and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran with respect to the issue of service connection 
for a disability claimed as exposure to tuberculosis.  

First, the veteran was repeatedly informed in the rating 
decisions, the Statement of the Case, as well as in 
specific development letter requests, of the evidence and 
information necessary to substantiate his claim, what 
evidence VA had or would obtain on his behalf, what 
evidence or information he needed to provide to VA, and of 
the ramifications of the failure to obtain any needed 
information or evidence.  

In particular, the RO sent the veteran a specific 
VCAA notice letter in June 2001, and again in October 
2001.  These communications outlined the VCAA 
considerations, how they impacted the veteran's 
claims in the instant case, and what was required of 
him, with an emphasis on what information and 
evidence was required.  Since those notices, the 
veteran submitted a statement indicating that his 
only treatment was at the Charleston VAMC.  Further, 
he was advised that it remained his responsibility to 
ensure VA received relevant records.   

Although VA informed the veteran of what evidence was 
necessary to establish his claim, no outstanding 
relevant evidence was noted by him.  Because no 
additional evidence has been identified by the 
veteran as being available but absent from the 
record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Second, the Board notes that the veteran's available 
service medical records and VA records have been 
associated with the claims folder.  The veteran was 
afforded a hearing at his request.  The RO also scheduled 
the veteran for VA examinations in an attempt to further 
assist him.  Specifically, the veteran was afforded recent 
additional VA medical examinations for the purpose of 
providing clarification.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence from the veteran, 
reviewed his claim again in light of the new requirements, 
most recently in the August 2002 Statement of the Case, 
and fully assisted him to the best of VA's ability, the 
Board concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a).  

Certain chronic diseases shall be granted service 
connection if manifested to a compensable degree during 
the applicable presumptive period after service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity 
of symptomatology after discharge is normally required, 
unless there is medical evidence that the inservice 
condition, although not diagnosed as such in service, was 
'chronic,' see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the inservice 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  

Generally, the evidence required to connect a current 
condition to an inservice condition includes:  (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).  

However, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpret 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

The veteran was afforded recent VA examinations.  In 
November 2001, he reported that he currently had frequent 
bronchitis infections and COPD.  He also provided an oral 
history of a bout of pneumonia in 1958 and again in 1998.  

Additionally, he related to the examiner that, for about 
nine months in 1966, he had worked right across from 
someone who had tuberculosis and that person was send to a 
sanitarium.  The veteran had no idea whether he had ever 
had tuberculosis as he was never tested.  The veteran also 
reported that he was told that he had some lung scarring 
from pneumonia.  After a physical examination, the VA 
examiner ordered additional testing.  

The veteran was ultimately diagnosed with significant 
interstitial disease, without change.  He was also 
assessed with COPD, as a result of smoking and with a 
history of an episode of pneumonia in 1956 and 1998.  The 
examiner found it unlikely that the two episodes of 
pneumonia were related.  

The veteran also received recent outpatient treatment at a 
VA facility.  However, there is no evidence of record 
showing that he has ever had active tuberculosis.  The 
examiner afforded the veteran a comprehensive physical 
examination, but no disability due to his being exposed to 
tuberculosis has been clinically identified.  Both on 
initial impression, and after all indicated studies were 
conducted, the VA examiner did not find that tuberculosis 
or any lung disability resulting from claimed exposure to 
a tuberculosis more than 30 years ago was manifested.  

The veteran has specifically stated that all medical 
treatment occurred at a VA facility where the RO has 
already obtained the veteran's treatment records.  No 
additional evidence of tuberculosis has been submitted or 
referred to.  See Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

The only other support for this claim is found in the 
veteran's statements and hearing testimony.  He is not 
qualified to render a medical diagnosis or a medical 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as 
to the facts under consideration).

Therefore, as there is no competent evidence showing that 
a current disability due to disease or injury in service, 
the claim must be denied.  Brammer, 3 Vet. App. 225.   



ORDER

Service connection for a disability due to claimed 
exposure to tuberculosis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

